Citation Nr: 1625561	
Decision Date: 06/27/16    Archive Date: 07/11/16

DOCKET NO.  14-27 476	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	Pennsylvania Department of Military and Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Casey, Associate Counsel
INTRODUCTION

The appellant is a Veteran who served on active duty from November 1965 to November 1967.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a June 2013 rating decision by the Philadelphia, Pennsylvania, Department of Veterans Affairs (VA) Regional Office (RO).  A July 2014 rating decision increased the rating for coronary artery disease to 30 percent, effective April 18, 2012.  In October 2015, a Travel Board hearing was held before the undersigned; a transcript of the hearing is in the Veteran's record.  An April 2016 rating decision granted service connection for diabetic kidney disease, rated 80 percent, effective October 27, 2015; TDIU remains denied.


FINDING OF FACT

The Veteran's service-connected disabilities (diabetic kidney disease, rated 80 percent; type 2 diabetes mellitus with hypertension and erectile dysfunction, rated 20 percent; bilateral upper and lower extremity peripheral neuropathy, each extremity rated 20 percent; and coronary artery disease, now rated 30 percent) are rated 100 percent combined, and are shown to be of such nature and severity as to prevent him from engaging in substantially gainful employment consistent with his education and occupational experience.  


CONCLUSION OF LAW

The schedular criteria for a TDIU rating are met; a TDIU rating is warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) applies to the instant claim.  However, inasmuch as the benefit sought is being granted, there is no reason to belabor the impact of the VCAA on the matter; any notice or duty to assist omission is harmless.  

Legal Criteria, Factual Background, and Analysis

A TDIU rating may be assigned when the Veteran is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16.  If there is only one such disability, it must be rated at 60 percent or more, and if there are two or more disabilities, there shall be at least one disability rated at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent.  38 C.F.R. § 4.16(a).    

The Veteran's service-connected disabilities include diabetic kidney disease rated 80 percent; type 2 diabetes mellitus with hypertension and erectile dysfunction, rated 20 percent; bilateral upper and lower extremity peripheral neuropathy, rated 20 percent for each extremity; and coronary artery disease, now rated 30 percent, and are now rated 100 percent combined.  Accordingly, the schedular requirements for a TDIU rating are met.  See 38 C.F.R. § 4.16(a).  The question remaining is whether the service connected disabilities are of such nature and severity as to preclude him from participating in substantially gainful employment.  

In evaluating a Veteran's employability, consideration may be given to his level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or impairment caused by nonservice-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19.  

In a July 2011 VA Form 21-8940, the Veteran stated that he has been unemployed since April 11, 2011, and last worked as an emergency medical technician (EMT)/security guard.  

On August 2011 VA examination, the Veteran reported that he was unemployed, and that his last job was as a security worker.  The examiner opined that the Veteran's service-connected disabilities did not prevent him from employment in a desk job or light physical work.  The examiner explained that the Veteran had no limitations to process information, and had normal memory, vision, hearing, personal interactions, and use of limbs.  The examiner found that the Veteran's service connected disabilities prevent him from engaging in physical labor employment similar to his previous jobs as a postal worker and EMT/security guard.  

A September 2011 Social Security Administration (SSA) determination notes that the Veteran has been found disabled by SSA purposes from April 2011 based on diabetes mellitus and a back disorder.  

At the October 2015 hearing, the Veteran testified that he has a high school education and retired after 27 years employment with the post office in a physical labor job.  He related that he was last employed as an EMT/security guard where he was on his feet 85 percent of the time, and that the primary reason for leaving the job was his peripheral neuropathy of both feet.  He also testified that when he sits for 2-3 hours his feet and ankles swell and hurt, and that he has to keep his feet elevated.  He described numbness and pain in his hands that impairs his ability to type on a keyboard. 

The denial of TDIU has been based essentially on a finding on August 2011 VA examination that the Veteran's service connected disabilities did not preclude sedentary employment.  In that regard, the Board notes initially that an employment history limited to jobs that required physical labor/strenuous activity and a high school education do not on their face suggest that he has education, training, or experience adaptable to most forms of sedentary employment.  Furthermore, the Veteran's service connected disabilities now include diabetic kidney disease rated 80 percent (which reflects symptoms such as persistent edema, and generalized poor health characterized by lethargy, weakness, anorexia, weight loss, or limitation of exertion; the persistent edema (as the Veteran has testified) would not be consistent with employment requiring prolonged sitting.  Furthermore, the Veteran testified that his bilateral upper extremity peripheral neuropathy would not be compatible with any extensive use of a keyboard, or other types of sedentary employment that would not require advanced education, training experience which he lacks.  Given the disability picture presented by his service connected disabilities, it is inconceivable that the Veteran would not be precluded from engaging in substantially gainful employment consistent with his high school education and occupational experience.  Accordingly, a TDIU rating is warranted.  

[The Board notes that the effective date of this award is a downstream issue for the RO's initial consideration when it implements the instant grant.]


ORDER

A TDIU rating is granted, subject to the regulations governing payment of monetary awards.  


____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals  
Department of Veterans Affairs


